Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently pending.
Claims 1-20 are rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaughan et al. (US-20190043618-A1), hereinafter Vaughan.
Regarding claim 1 Vaughan teaches a system, comprising: a non-transitory memory; and 5one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations ([0097]) comprising: receiving data associated with a medical condition from a user ([0013], [0024], and [0198]); based on the user, retrieving a patient profile from a database storing the patient 10profile ([0017], [0106], and [0197]); determining an intervention for the medical condition based on a patient history associated with the patient profile provided as an input to a machine learning model that recommends interventions ([0016], [0017], [0018], [0020], [0021], and [0197]); sending the intervention to a user device associated with the user for display on a 15graphical user interface of the user device ([0036], [0038], [0039], and [0249]); monitoring changes in one or more health metrics associated with the user ([0199]-[0200]); and re-training the machine learning model based on the monitoring and the intervention ([0163] and [0194]).one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations ([0097]) comprising: receiving data associated with a medical condition from a user ([0013], [0024], and [0198]); based on the user, retrieving a patient profile from a database storing the patient 10profile ([0017], [0106], and [0197]); determining an intervention for the medical condition based on a patient history associated with the patient profile provided as an input to a machine learning model that recommends interventions ([0016], [0017], [0018], [0020], [0021], and [0197]); sending the intervention to a user device associated with the user for display on a 15graphical user interface of the user device ([0036], [0038], [0039], and [0249]); monitoring changes in one or more health metrics associated with the user ([0199]-[0200]); and re-training the machine learning model based on the monitoring and the intervention ([0163] and [0194]). profile ([0017], [0106], and [0197]); determining an intervention for the medical condition based on a patient history associated with the patient profile provided as an input to a machine learning model that recommends interventions ([0016], [0017], [0018], [0020], [0021], and [0197]); sending the intervention to a user device associated with the user for display on a 15graphical user interface of the user device ([0036], [0038], [0039], and [0249]); monitoring changes in one or more health metrics associated with the user ([0199]-[0200]); and re-training the machine learning model based on the monitoring and the intervention ([0163] and [0194]). graphical user interface of the user device ([0036], [0038], [0039], and [0249]); monitoring changes in one or ([0199]-[0200]); and re-training the machine learning model based on the monitoring and the intervention ([0163] and [0194]).
Regarding claim 2 Vaughan teaches the patient profile includes an assigned group of a 20plurality of groups, wherein each of the plurality of groups corresponds to a medical condition ([0032], [0033], [0094], [0097], [0098], and [0170]).
Regarding claim 3 Vaughan teaches the intervention comprises an in-app notification that includes information about the medical condition ([0211] and [0216]).
Regarding claim 4 Vaughan teaches the changes are from a first health metric value measured before the intervention to a second health metric value measured after the intervention ([0120]).
Regarding claim 5 Vaughan teaches the operations further comprise: 30polling one or more devices associated with the patient profile for updates to the one or more health metrics ([0133] and [0227]).polling one or more devices associated with the patient profile for updates to the one or more health metrics ([0133] and [0227]).
Regarding claim 7 Vaughan teaches the operations further comprise: determining a second intervention based on the changes in the one or more health metrics ([0020] and [0214]); and sending the second intervention to the user device associated with the patient profile for display on the graphical user interface of the user device ([0214]-[0217]).
Regarding claim 8 Vaughan teaches the operations further comprise determining a negative trend based on the changes (claim 6), and wherein the determining the second intervention is in response to the determining the negative trend (claim 10).
Regarding claim 9 Vaughan teaches the patient profile is for the user ([0017], [0106], and [0197]).
Regarding claim 10 Vaughan teaches the patient profile is for a patient different than the user ([0017], [0106], and [0197]).
Regarding claim 11 Vaughan teaches a method comprising: 20receiving data associated with a medical condition from a user ([0013], [0024], and [0198]); based on the user, accessing a  ([0017], [0106], and [0197]); inputting a patient history associated with the patient profile to a machine learning model trained based on aggregated patient data ([0218] and [0233]); 25outputting an intervention for the patient profile from the machine learning model ([0044]); sending the intervention to a user device associated with the patient profile for display on a graphical user interface of the user device ([0036], [0038], [0039], and [0249]); monitoring the patient profile for changes in one or more health metrics ([0199]-[0200]); and creating a training example based on the monitoring and the intervention ([0163] and [0194]). outputting an intervention for the patient profile from the machine learning model ([0044]); sending the intervention to a user device associated with the patient profile for display on a graphical user interface of the user device ([0036], [0038], [0039], and [0249]); monitoring the patient profile for changes in one or more health metrics ([0199]-[0200]); and creating a training example based on the monitoring and the intervention ([0163] and [0194]).
Regarding claim 12 Vaughan teaches training the machine learning model using the created training example ([0026] and [0089]).
Regarding claim 13 Vaughan teaches polling the user device for updates to the 5one or more health metrics ([0133] and [0227]).
Regarding claim 14 Vaughan teaches the polling is performed at predefined intervals based on the medical condition ([0124] and [0195]).
Regarding claim 15 Vaughan teaches receiving a first health metric value; receiving a second health metric value; and determining a change in the one or more health metrics when the second health metric value is greater than or less than the first health metric value ([0030], [0093], [0133], and [0178]).
Regarding claim 16 Vaughan teaches a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: obtaining a patient profile from a database ([0017], [0106], and [0197]); inputting the patient profile to a machine learning model to determine an intervention 20for the patient profile based on a patient group to which the patient profile has been assigned, wherein the machine learning model has been trained to provide interventions for patient groups based on characteristics of the patient groups ([0016], [0017], [0018], [0020], [0021], and [0197]); sending the intervention to a user device associated with the patient profile for display on a graphical user interface of the user device ([0036], [0038], [0039], and [0249]); 25subsequent to the intervention, monitoring the patient profile for one or more changes ([0199]-[0200]); and re-([0163] and [0194]).
Regarding claim 17 Vaughan teaches the intervention is at 30least one of an automatically generated email, text message, or telephone call containing information related to the intervention ([0230]).
Regarding claim 18 Vaughan teaches the one or more changes comprises a user action uploaded to the patient profile and one or more measured health metric updates ([0141]).
Regarding claim 19 Vaughan teaches the user action is at least one of scheduling a medical appointment, changing a diet, or a group class ([0222]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughan et al. (US 20190043618 A1), hereinafter Vaughan, in view of Kawanishi et al. (US 20040077955 A1), hereinafter Kawanishi.
Regarding claim 4 Vaughan teaches the system of claim 5. Vaughan does not teach the one or more devices includes a sphygmomanometer configured to measure a blood pressure of a patient associated with the patient profile. However Kawanishi teaches the one or more devices includes a sphygmomanometer configured to measure a blood pressure of a patient associated with the patient profile (Kawanishi, Abstract, [0010], and [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Vaughan to incorporate the teachings of Kawanishi and account for the system of claim 5, wherein the one or more devices includes a sphygmomanometer configured to measure a blood pressure of a patient associated with the patient ([0009]).    
Regarding claim 20 Vaughan teaches non-transitory machine-readable medium of claim 18. Vaughan does not teach the one or more 10measured health metric updates comprises a body weight measurement and a blood pressure measurement. However, Kawanishi teaches the one or more 10measured health metric updates comprises a body weight measurement (Kawanishi, [0015]-[0017]) and a blood pressure measurement (Kawanishi, Abstract, [0010], [0014], and [0018]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Vaughan to incorporate the teachings of Kawanishi and account for the non-transitory machine-readable medium of claim 18, wherein the one or more 10measured health metric updates comprises a body weight measurement and a blood pressure measurement. Doing so would provide a visceral fat scale equipped with a sphygmomanometer wherein even if it fails in making an accurate measurement of the maximum amplitude value of a pulse wave at the time of cuff inflation, an error will not occur in the measurement of blood pressure values at the time of cuff deflation ([0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798 and email is rachael.stone@USPTO.gov (email preferred).  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686                                                                                                                                                                                                        


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686